40 F.3d 1250
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.INFORMATION SPECTRUM, INC., Plaintiff-Appellant,v.The UNITED STATES, William J. Perry, Secretary of Defense,Defendants-Appellees,andSystems Engineering & Management Co., Defendant,andMantech Services Corp., Defendant.
No. 94-1351.
United States Court of Appeals, Federal Circuit.
Oct. 18, 1994.

Before ARCHER, Chief Judge, NEWMAN and MAYER, Circuit Judges.
PER CURIAM.

DECISION

1
Information Spectrum, Inc. appeals from the order of the United States District Court for the District of Columbia transferring Information Spectrum's action to the United States Court of Federal Claims pursuant to 28 U.S.C. Sec. 1631.  This court has exclusive jurisdiction over such appeals under 28 U.S.C. Sec. 1292(d)(4)(A).  We affirm.


2
The District Court concluded that because Information Spectrum's claims are contractual in nature, jurisdiction for the action properly lies in the Court of Federal Claims.  We agree.


3
Information Spectrum was awarded a contract with the Department of the Navy.  It now challenges the propriety of a decision made by the cognizant contracting officer to stop work on the contract, apparently with a view to resoliciting or reopening the procurement.  By entering into the contract, Information Spectrum's rights and remedies in this action arise from its status as party to a contract with the United States.  Jurisdiction for a contract dispute or action under the contract does not lie in the district court and the action was, therefore, properly transferred to the Court of Federal Claims.  Accordingly, the order of the District Court transferring this action to the Court of Federal Claims is affirmed.